FILED
                           NOT FOR PUBLICATION
                                                                          OCT 16 2013

                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


 CHAD M. CARLSEN; SHASTA L.
 CARLSEN; CARL POPHAM; MARY
 POPHAM, husbands and wives,                        No. 12-35571
 individually and on behalf of a class of
 similarly situated Washington families,            D.C. No. 2:09-cv-00246-LRS

               Plaintiffs-Appellees,                MEMORANDUM*

          v.

 GLOBAL CLIENT SOLUTIONS,
 LLC, an Oklahoma limited liability
 company; ROCKY MOUNTAIN
 BANK & TRUST, a Colorado
 financial institution,

               Defendants-Appellants.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Honorable Lonny R. Suko, District Judge, Presiding

                            Submitted October 9, 2013**
                               Seattle, Washington


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Before: GRABER and MURGUIA, Circuit Judges, and BURY, District Judge.***

            Global Client Solutions, LLC, and Rocky Mountain Bank & Trust

(Appellants) appeal the district court’s order granting the Class (Appellees) motion

for approval of attorney fees and costs pursuant to the terms of the Settlement

Agreement. We affirm.

            On August 2, 2009, Appellees filed a class action alleging violations of

Washington’s Debt Adjusting Act, Wash. Rev. Code ch. 18.28, and Washington’s

Consumer Protection Act, Wash. Rev. Code ch. 19.86. On January 31, 2012, a

Class Action Settlement Agreement and Release was filed. Appellees filed a

Motion for Preliminary Approval of Class Action Settlement. The parties

negotiated a Settlement Agreement on the merits which involved a full refund of

all fees collected by Appellants to the members of the Appellee class, as well as

payment of the class administration expenses. Appellees also filed a Motion to

Appoint Special Master to Determine Reasonable Attorney Fees under Rule

54(d)(2)(D). The court entered an Order preliminarily approving the class

settlement, issued a class notice, set a fairness hearing, and entered an Order

appointing a special master to determine reasonable attorney fees. The Special

Master entered a fee award based on the Appellees’ lodestar calculation of

      ***
              The Honorable David C. Bury, United States Senior District Judge for
the District of Arizona, sitting by designation.
                                             2
$1,092,098.10. The Special Master recommended a multiplier of 1.65, resulting in

a final award of $1,831.015.04. Appellants filed objections to the Special Master’s

report (Report). Based on the Report and the Settlement Agreement, Appellees

filed a motion for attorney fees and costs. The court entered a final order and

judgment approving the class settlement. The court also entered an order granting

and approving attorney fees as recommended by the Report.

          The district court properly conducted a de novo review of the Appellants’

objections to the conclusions of law derived from the factual findings in the

Report. Fed. R. Civ. P. 53(f)(4). The objections preserved Appellants’ right to

appeal.

          The district court did not abuse its discretion when it determined that the

application of the 1.65 multiplier was warranted under Washington law because of

the unusually high risks of the case and the quality of work in an exceptional case.

          Finally, the district court did not abuse its discretion in determining that

the risk was not eliminated until the Settlement Agreement was signed and

approved by the court.

          AFFIRMED.




                                            3